Hosted by: Niel Ellerbrook - Chairman, President and CEO Jerry Benkert - EVP and CFO Carl Chapman - EVP and COO Ron Christian - EVP, General Counsel and Secretary 2007 Second QuarterConference Call and WebcastAugust 2, 2007 - 11:00 am ET 2 Forward-Looking Statements All statements other than statements of historical fact included in this document are forward-looking statements made in good faith by thecompany and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. Suchstatements are based on management’s beliefs, as well as assumptions made by and information currently available to management and includesuch words as “believe”, “anticipate”, ”endeavor”, “estimate”, “expect”, “objective”, “projection”, “forecast”, “goal”, and similar expressionsintended to identify forward-looking statements. Vectren cautions readers that the assumptions forming the basis for forward-looking statementsinclude many factors that are beyond Vectren’s ability to control or estimate precisely and actual results could differ materially from thosecontained in this document. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that couldcause the Company’s actual results to differ materially from those contemplated in any forward-looking statements include, but are not limited to,factors affecting utility operations such as unusual weather conditions; catastrophic weather-related damage; unusual maintenance or repairs;unanticipated changes to fossil fuel costs; unanticipated changes to gas supply costs, or availability due to higher demand, shortages,transportation problems or other developments; environmental or pipeline incidents; transmission or distribution incidents; unanticipated changesto electric energy supply costs, or availability due to demand, shortages, transmission problems or other developments; or electric transmission orgas pipeline system constraints; increased competition in the energy environment including effects of industry restructuring and unbundling;regulatory factors such as unanticipated changes in rate-setting policies or procedures, recovery of investments and costs made under traditionalregulation, and the frequency and timing of rate increases; financial, regulatory or accounting principles or policies imposed by the FinancialAccounting Standards Board; the Securities and Exchange Commission; the Federal Energy Regulatory Commission; state public utilitycommissions; state entities which regulate electric and natural gas transmission and distribution, natural gas gathering and processing, electricpower supply; and similar entities with regulatory oversight; economic conditions including the effects of an economic downturn, inflation rates,commodity prices, and monetary fluctuations; increased natural gas commodity prices and the potential impact on customer consumption,uncollectible accounts expense, unaccounted for gas and interest expense; changing market conditions and a variety of other factors associatedwith physical energy and financial trading activities including, but not limited to, price, basis, credit, liquidity, volatility, capacity, interest rate, andwarranty risks; the performance of projects undertaken by the Company’s nonutility businesses and the success of efforts to invest in and developnew opportunities, including but not limited to, the realization of synfuel income tax credits and the Company’s coal mining, gas marketing, andenergy infrastructure strategies; direct or indirect effects on the Company’s business, financial condition, liquidity and results of operationsresulting from changes in credit ratings, changes in interest rates, and/or changes in market perceptions of the utility industry and otherenergy-related industries; employee or contractor workforce factors including changes in key executives, collective bargaining agreements withunion employees, aging workforce issues, or work stoppages; legal and regulatory delays and other obstacles associated with mergers,acquisitions and investments in joint ventures; costs, fines, penalties and other effects of legal and administrative proceedings, settlements,investigations, claims, including, but not limited to, such matters involving inadvertent violations of state and federal laws; changes in federal,state or local legislative requirements, such as changes in tax laws or rates, environmental laws, including laws governing greenhouse gases, andother regulations. More detailed information about these factors is set forth in Vectren’s filings with the Securities and Exchange Commission, including Vectren’sannual report on Form 10-K filed on February 16, 2007 and Vectren’s quarterly report on Form 10-Q to be filed on, or about, August 3, 2007. TheCompany undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of changes in actual results,changes in assumptions, or other factors affecting such statements. Vectren Contact: Steven M. Schein, VP - Investor Relations 812-491-4209 sschein@vectren.com 3 2nd Quarter 2007 Highlights Ш 2nd Quarter earnings of $0.21 per basic share, compared to $0.06 per basicshare in 2006 – 2nd Quarter 2007 synfuels-related earnings of $0.02 per basic share comparedto a loss of $(0.07) per basic share in 2006 Ш YTD 2007 earnings of $1.13 per basic share, compared to $0.82 per basic sharein 2006 – YTD 2007 synfuels-related earnings of $0.06 per basic share compared to a lossof $(0.06) per basic share in 2006 Ш 2007 earnings guidance increased to a range of $1.75 to $1.85, exclusive ofsynfuels – Vectren Consolidated, including synfuels - $1.86 to $1.98 Ш On May 8, filed settlement agreement with IURC on proposed increases toVectren South electric base rates - order expected in late summer 2007 Ш On May 18, filed case-in-chief with IURC on proposed increases to Vectren Northgas base rates - order expected in spring 2008 Ш On August 1, the IURC approved the Vectren South gas settlement agreement,with a minor modification, authorizing a $5.1 million increase as compared tothe $5.3 million in the settlement 4 Ш 2nd Quarter EPS exceeded First Call’s consensus estimate of $0.12 per share Ш Earnings from utility operations increased $0.9 million, or $0.01 per share Ш Earnings from nonutility businesses, exclusive of synfuels-related results, increased $4.2million, or $0.05 per share – Energy Infrastructure Services (Miller Pipeline & Energy Systems Group) contributed $4.0million, an increase of $3.2 million Ш Synfuel operations contributed earnings of $1.4 million, or $0.02 per share in 2nd Quarter2007 compared to a loss of $(5.0) million or $(0.07) per share in 2006 – 100% hedge of planned 2007 production – “Mark to market” accounting on spreads impacts timing of earnings recognition – Synfuel earnings for 2007 estimated between $0.11 - $0.13 per share 2nd Quarter Results 5 YTD Results Ш Earnings from utility operations increased $8.4 million, or $0.11 per share – Increased residential and commercial usage and lost margin recovery and favorable weatherin the company’s Ohio and electric territories offset somewhat by higher operating costsincluding depreciation Ш Earnings from nonutility businesses, exclusive of synfuels-related results, increased $6.3million, or $0.08 per share – Higher ProLiance earnings as a result of increased storage capacity and greater optimizationopportunities – Higher Miller Pipeline earnings as a result of Vectren’s 100 percent ownership in 2007, morelarge gas construction projects and price increases – ESG’s earnings increased due to higher revenues resulting from the record Dec. 31, 2006backlog Ш Synfuel operations contributed earnings of $4.8 million, or $0.06 per share compared to aloss of $(4.3) million or $(0.06) per share in 2006 6 Withdraw from Edwardsport IGCC Project Important Considerations Ш Support the use of coal and IGCC projects Ш Edwardsport IGCC project is a significant economic development project for thestate and should enable the use of Indiana coal in an environmentally friendlymanner Ш Edwardsport IGCC project was one of several alternatives to meet future needs ofour customers Ш Additional base load capacity of the scale, scope and timing of this project was notcompatible with expected demand on our system Ш Vectren will continue to review and analyze the best way to meet our customers’energy needs, and expects to meet near term needs through alternatives, including: – Natural gas peaking generation – Purchased power – Renewable resources – Increased customer conservation Ш Long-term earnings growth targets achievable without IGCC investment andfinancial risk of additional financing needs reduced 7 Utility Results Ш 2nd Quarter earnings increase $0.9 million or $0.01per share Ш YTD earnings increase $8.4 million or $0.11 pershare – Increased residential and commercial usage,including lost margin recovery and favorableweather in Ohio and electric territories offsetsomewhat by increased operating costsincluding depreciation expense Ш YTD period over period comparison – Pass through costs, including costs funding newIndiana energy efficiency programs recovered inutility margin increased ~ $6.4 million – Usage / lost margin recovery ~ $0.08 – Ohio / electric weather ~ $0.05 – O&M and depreciation net of pass through costs~ $(0.05) – Other, net ~ $0.03 EPS 8 Key Points Ш Vectren South Gas Base Rate Case approved August 1, 2007 Ш Vectren South Electric Post Hearing Submission filed May 18, 2007 - order expected in latesummer 2007 Ш Vectren North Gas Base Rate Case filed May 18, 2007 Ш Vectren Ohio Gas Base Rate Case expected to be filed early fall Regulatory Update 9 Rate Design & Recovery Mechanisms Key Points Ш Favorable regulatory treatment for major investments – NOx & Multi-pollutant expenditures recovered ~ $325 million to date - tracked every 6 months – Transmission investments mandated by MISO related to approved Regional Expansion Criteria andBenefit Process (RECB) expected to be recovered at FERC approved rates - tracked timely – Bare Steel/Cast Iron multi-year replacement programs • South Gas - Accrual for AFUDC and deferral of depreciation expense • North Gas - Requested tracker of annual expenditures Ш Stability in earnings – 75% of residential and commercial gas margins weather protected – 100% of residential and commercial gas margins protected from lost margins due to conservation – Mitigated impact of volatile gas markets with bad debts and unaccounted for gas recovery mechanisms 10 $ 1,040 $ 790 $ 260 $ 120 Cap Ex impact to 5-Year Forecast Ш Utility cap ex over $1.2 billion, or ~ 50% of currentnet utility plant – Removed $300 million cap ex - initial costestimate to build share of IGCC plant – Added $100 million cap ex - gas peakers Ш Significant additional cap ex being considered – Advanced Metering Infrastructure/DSM – Upgrade Brown scrubbers – Potential impact of Greenhouse Gas legislation Ш Balance Sheet strength enhanced Ш Utility average annual growth targets unchanged-3.5% to 4% – Utilities earn on the equity component of ratebase growth – Expected capital spending will requiresignificant reinvestment of earnings & willcontinue to drive earnings growth – Expect reasonably similar earnings growthopportunity as with IGCC assumed investment Net Utility Plant 4.0% 5-year CAGR Current Rate Base - ($ in millions) Growing Net Utility Plant Ш South - electric Ш North - gas Ш Ohio - gas Ш South - gas 11 Ш 2nd Quarter earnings increase $4.2 million or$0.05 per share Ш YTD earnings increase $6.3 million or $0.08per share – Increased storage capacity and optimizationopportunities at ProLiance – 100% ownership of Miller Pipeline and increase inlarge gas pipeline construction projects and priceincreases – Increased revenue resulting from the record2006 sales and backlog at Energy Systems Group Earnings per Share Nonutility Results - Excluding Synfuels 12 Ш Gross margins increased for the three and six months ended June 30 – Increased storage capacity and greater optimization opportunities Ш EBITDA increased for the three and six months ended June 30 – Increased margin and decreased operating expenses Ш 1st and 4th quarters generally reflect higher earnings due to seasonality of business Ш ProLiance firm storage will increase to 45 Bcf in early 2008 and to 49 Bcf by end of 2008 – Seasonal storage spreads remain strong for 2007-08 winter season – Cash discounts continue strong in 2007 Ш Liberty Gas Storage Phase I delayed to 2nd Quarter of 2008 – No impact to 2007 earnings Ш Liberty Phase II expansion project in the planning stage with 2009 expected in service date ProLiance Energy 13 Ordered Initial Equipment Break Ground onOaktown #1 Oaktown #1 Operational State MiningPermits Approval Break Ground on Oaktown#2 Q4 2006 Q4 2007 Q4 2007 Q4 2008 Q1 2009 Oaktown #2 Operational Q1 2010 Executed Option on Reserves Q2 2006 Ш Net income is down slightly for both periods – Increased production with reduced operating costs from high wall miner at Cypress Creek surface mine – Lower production at Prosperity underground mine due to the replacement of seals to comply with newMine Safety and Health Administration guidelines – Higher depletion in 2006 resulted in a lower effective tax rate Ш Prosperity Mine continues its outstanding safety record with top quartile performance of MSHA reportedlost time accidents versus its peer group of underground mines in the Illinois Basin Ш Development of new mines on schedule; expected production to start in 2009 Mining Operations 14 Ш 3 Months and YTD 2007 reflect 100% ownership of Miller Pipeline – Q1 and Q2 2006 at 50% ownership Ш Price increases for two of the major customers effective in the 2nd quarter Ш Miller awarded Honda project in Indiana – 25 miles of 16” pipe with construction to be completed by Nov 2007 Ш Additional 10 miles of interstate/transmission projects to be completed in 2007 Ш Have been notified by customers to prepare for extensive bare steel/cast iron replacementprojects starting in 2008 Ш Growth through customer penetration and territory expansion – Increased work for interstate gas and product pipelines – Increased work in the Mid-Atlantic Miller Pipeline 15 Ш Revenue improvement reflects the completion of projects from 2006 record sales and backlog – ~ $30 million of new construction contracts signed in July 2007 compared to $5 million in July 2006 Ш Well positioned to continue to benefit from a focus on energy conservation in the public sector Ш Contracted to build and operate $25 million landfill gas processing plant in metro Atlanta area – Helping to solidify renewables expertise Energy Systems Group 16 3 ½% to 4% Long-term Utility Growth Ш Disciplined utility plant growth – Reinvestment of equity for utility earnings growth Ш Managed O & M growth – Much of cost increases recovered through trackers or tied to rate cases Ш Rate increases and progressive regulatory approaches will be pursued to achieve allowedreturns at each utility – South Gas - August 2007 order – South Electric - expected order late summer – North Gas - expected order spring 2008 – Ohio Gas - expected order late 2008 Ш Equity Forward expected to be completed late 2007 or early 2008 – Short position impacted by 4.6 million shares with equity forward – South gas & electric cap structures include impacts of equity issuance with little or nodilution expected 17 ProLiance - Acquire gas storage capacity and assets Ш 35 Bcf of storage in Dec. 2006 growing to 49 Bcf for winter 2008/2009 Ш Liberty Gas Storage Phase I investment to be operational 2nd Qtr 2008 - 17 total Bcf capacity Ш Liberty Gas Storage Phase II investment will seek FERC approval 4th Qtr 2007 - 10-12 total Bcf capacity Coal Mining - Develop and market new coal reserves Ш 4.0 million tons mined in 2006 with expected 8.0 million tons in 2011 Miller Pipeline - Expand replacement of aging infrastructure Ш Bare steel and cast iron replacement programs Ш Mandated pipeline and likely distribution integrity programs Ш EPA mandated upgrades in storm and waste-water sewer systems Energy Systems Group - Advance energy efficiency opportunities Ш Grow operations / recurring revenue streams Ш Grow renewable energy business - Johnson City Landfill and several design / build contracts 10+% Long-term Nonutility Growth 18 Previous guidance of $1.65 to$1.80, excludingsynfuels-related results, withthe expectation toward theupper end of the range. 2007 Guidance Increased Long-term Outlook Ш Consistent, stable utility earnings growth – 3.5% to 4% average annual earnings growth Ш Successful nonutility businesses/linked to core utility business – 10+% average annual earnings growth Ш Superior dividend record – 47 consecutive years of increased dividends Ш Increase Vectren EPS at an average annual rate of 5+% 2007 Second Quarter - AppendixConference Call and WebcastAugust 2, 2007 - 11:00 am ET 20 Vectren South Gas Base Rate Case Key Points Ш Favorable accounting treatment of annual expenditures associated with new, multi-year bare steel andcast iron replacement program – Accrual of AFUDC and deferral of depreciation expense after placed in service but before placed in rates- annual expenditures up to $3 million per year and up to 3 years on each project Ш Gas cost expense related to bad debts and unaccounted for gas removed from base rates to berecovered through the existing gas cost adjustment mechanism Ш Lost margin recovery mechanism excludes the 15% adjustment currently used in North territory Petitioner’s Case-in-Chief Intervener Filings Post Hearing Submissions Order 1st Hearing Settlement Reached 9/1/06 1/30/07 12/4/06 3/16/07 4/13/07 8/1/07 Appendix 21 Vectren South Electric Base Rate Case Key Points Ш Continued timely recovery of ongoing costs associated with the Midwest Independent System Operator (MISO) Ш Recovery of return at FERC approved rates and recovery of expenses pertaining to approved Regional ExpansionCriteria and Benefit Process (RECB) transmission investments mandated by MISO greater than 50% ofTransmission 5-year CapEx of $180 million Ш Creation of a 50/50 sharing arrangement with customers of Wholesale Power Marketing margins above and belowthe annual base rate level of $10.5 million Ш Increased O&M expenses necessary to maintain and improve customer reliability and expenses related tomanaging the aging workforce to ensure proper knowledge transfer, safety and system reliability Ш Environmental CWIP recovery continued under Indiana SB29 Petitioner’s Case-in-Chief Intervener Filings Post Hearing Submissions Order 1st Hearing Settlement Reached 9/1/06 2/29/07 12/11/06 4/20/07 5/18/07 Late Summer 2007 Appendix 22 Vectren North Gas Base Rate Case Petitioner’s Case-in-Chief Intervener Filings Post Hearing Submissions Order 1st Hearing Settlement Hearing 5/18/07 11/8/07 8/27/07 11/16/07 2/6/08 Spring 2008 Key Points Ш Proposed tracker of annual expenditures associated with new, multi-year bare steel and cast ironreplacement program Ш Gas cost expense related to bad debts and unaccounted for gas proposed to be tracked Ш Existing lost margin recovery mechanism proposed to continue but expected to increase to 100%consistent with South Gas order Appendix 23 Utility Appendix 24 Nonutility - Excluding Synfuels Appendix 25 ProLiance Energy Appendix 26 Mining Operations Appendix 27 Miller Pipeline Appendix 28 Energy Systems Group Appendix
